     Case 1:20-cv-01044-DAD-JDP Document 3 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                               Case No. 1:20-cv-01044-DAD-JDP
12                        Plaintiff,                 ORDER GRANTING APPLICATION TO
                                                     PROCEED IN FORMA PAUPERIS AND
13            v.                                     ORDER DIRECTING PAYMENT OF INMATE
                                                     FILING FEE BY CALIFORNIA DEPARTMENT
14    GAVIN NEWSOM, et al.,                          OF CORRECTIONS AND REHABILITATION
15                        Defendant.                 ECF No. 2
16

17

18           Plaintiff is a prisoner proceeding without counsel pursuant to 42 U.S.C. § 1983 and has

19   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made

20   the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

21   be granted. Plaintiff is still obligated to pay the statutory filing fee of $350.00 for this action. 28

22   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

23   percent of the preceding month’s income credited to plaintiff’s trust account. The California

24   Department of Corrections is required to send to the Clerk of the Court payments from plaintiff’s

25   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid

26   in full. 28 U.S.C. § 1915(b)(2).

27           In accordance with the above and good cause appearing therefore, it is hereby ordered

28   that:
                                                         1
     Case 1:20-cv-01044-DAD-JDP Document 3 Filed 09/02/20 Page 2 of 2

 1            1. Plaintiff’s application to proceed in forma pauperis is granted;

 2            2. The Director of the California Department of Corrections or his designee shall collect

 3   payments from plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 4   preceding month’s income credited to the prisoner’s trust account and shall forward those

 5   payments to the Clerk of the Court each time the amount in the account exceeds $10.00, in

 6   accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and

 7   forwarded to the Clerk of the Court. The payments shall be clearly identified by the name and

 8   number assigned to this action.

 9            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

10   in forma pauperis application on the Director of the California Department of Corrections, via the

11   court’s electronic case filing system (CM/ECF).

12            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

13   Department, U.S. District Court, Eastern District of California, Sacramento Division.

14            5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a

15   certified copy of his prison trust account statement for the six-month period immediately

16   preceding the filing of the complaint, if plaintiff has not already done so.

17
     IT IS SO ORDERED.
18

19
     Dated:      September 2, 2020
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22   No. 205.
23

24

25

26
27

28
                                                          2
